Citation Nr: 0115834	
Decision Date: 06/08/01    Archive Date: 06/18/01

DOCKET NO.  01-00 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The veteran had verified active military service from August 
1970 to August 1974, from March 1982 to February 1985, and 
from January 1989 to December 1998.  The veteran has 
approximately seven years, nine months of unverified/inactive 
military service. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
St. Petersburg, Florida, that denied service connection for 
hypertension. 


FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
veteran's appeal has been obtained by the agency of original 
jurisdiction.

2.  While in service, the veteran suffered from an elevated 
blood pressure.

3.  When examined shortly after his retirement from the US 
Navy, the veteran's blood pressure was within normal limits 
and he was not diagnosed as having hypertension.


CONCLUSIONS OF LAW

1.  VA has satisfied its duty to assist the veteran in 
developing facts pertinent to this claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2097-98 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103A); 38 C.F.R. § 3.103 (2000).

2.  Service connection for hypertension is not warranted.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2000); 38 C.F.R. 
§ 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During service, the veteran's blood pressure was measured on 
numerous occasions and found to be above normal.  After 
retiring from the Navy, the veteran applied for VA 
compensation benefits and specifically requested that service 
connection be granted for hypertension.  

With respect to a claim for benefits, the Department has 
responsibilities to the claimant.  These responsibilities may 
include, as appropriate:  furnishing appropriate claims forms 
and instructions, reviewing the application for benefits for 
completeness, and, if additional information is needed from 
the claimant, notifying the claimant of the information 
required to complete the application (Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096 (2000) (to be codified as amended at 38 
U.S.C. § 5102)); on receipt of a substantially complete 
application, telling the claimant what further lay or medical 
evidence may be necessary to substantiate the claim, what 
evidence the claimant should provide, and what evidence the 
Department will attempt to obtain on behalf of the claimant 
(Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. § 5103)); if a reasonable possibility 
exists that assistance would aid in substantiating the claim, 
making reasonable efforts to obtain relevant records that the 
claimant adequately identifies and authorizes the Secretary 
to obtain, and telling the claimant if VA is unable to obtain 
the records (Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(b))).  Additionally, in cases 
of disability compensation, the VA is responsible for 
obtaining service medical records and other relevant records 
pertaining to active military service that are held by a 
governmental entity, obtaining VA medical treatment or 
examination reports if the claimant provides sufficient 
information to locate the records, and obtaining any other 
relevant Federal records that the claimant adequately 
identifies and authorizes the Secretary to obtain (Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(c))); and providing a medical examination or 
obtaining a medical opinion if necessary to make a decision 
on the claim (Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(d))). 

In this case, there is no issue as to substantial 
completeness of the application or of notice of evidence 
necessary to complete the application.  The veteran's post-
service medical records have been obtained and included in 
the claims folder.  The veteran has not indicated that there 
are any other medical records, government or private, that 
would assist in the adjudication of his claim.  In August 
1999, the veteran underwent a VA General Medical Examination 
in order to determine whether the veteran had hypertension.  
The veteran has been provided appropriate notice of the 
pertinent laws and regulations, and he has been given the 
opportunity to provide additional information in support of 
his claim.  Hence, VA has no further duty to assist the 
veteran in the development of facts pertinent to this claim, 
and the Board may decide the claim based on the evidence 
before it.

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 
(West Supp. 2000); 38 C.F.R. § 3.303(a) (2000).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease.  See Brewer v. 
West, 11 Vet. App. 228, 231 (1998).  In this instance, 
presumptive service connection is for consideration.  Cf. 38 
C.F.R. § 3.309 (2000).

The veteran contends that he has hypertension and that this 
condition is related to the elevated blood pressure he 
incurred while he was in service.  As noted above, in August 
1999, the veteran underwent a VA General Medical Examination.  
The veteran's blood pressure was taken three times and 
produced the following readings:

First reading					122/78
Second reading				128/75
Third reading					118/76

When asked, he denied having chest pains, shortness of 
breath, or palpitations.  The heart was measured as having a 
regular rhythm with no murmurs or gallops.  The examiner 
specifically found that there was "no evidence of 
hypertension at this time".  He was diagnosed as being 
normotensive, i.e., a person with normal blood pressure. 

While the veteran's service medical records do show elevated 
blood pressure readings, the latest VA medical examination, 
as reported above, does not.  Moreover, the veteran's post-
service medical records do not show readings of high blood 
pressure or elevated blood pressure readings.  Nevertheless, 
the veteran has continued to claim that he suffers from 
hypertension.  Yet, a lay person is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  However, that same lay person is competent 
to provide evidence on the occurrence of observable symptoms 
during and following service.  If the claimed disability is 
manifested by observable symptoms, lay evidence of 
symptomatology may be adequate to show the nexus between the 
current disability and the in-service disease or injury.  
Nevertheless, medical evidence is required to show a 
relationship between the reported symptomatology and the 
current disability, unless the relationship is one to which a 
lay person's observations are competent.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).

In this instance, the veteran is competent to say that his 
blood pressure has been measured in the past and that he has 
been told that the readings have been elevated.  However, he 
is not competent to say that he now suffers from an actual 
disability, that said disability is hypertension, and that 
there is a relationship between his claimed disability and 
the inservice elevated readings.  In other words, there is no 
indication that he possesses the requisite medical knowledge 
or education to render a probative opinion involving medical 
diagnosis or medical causation.  See Edenfield v. Brown, 8 
Vet. App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 
69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  For the reasons and bases provided above, 
the Board concludes that the evidence in this case 
preponderates against the claim for service connection for 
hypertension.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule as required by law and VA regulations.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 38 
U.S.C. § 5107); 38 C.F.R. §§ 3.102, 4.3 (2000).  The 
veteran's claim is thus denied.  



ORDER

Service connection for hypertension is denied.


		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 


